                                                                                   Case 3:18-cr-00483-SI Document 25 Filed 11/16/18 Page 1 of 1



                                                                         1
                                                                         2
                                                                         3
                                                                         4
                                                                         5
                                                                                                              UNITED STATES DISTRICT COURT
                                                                         6
                                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                         7
                                                                         8
                                                                         9    UNITED STATES OF AMERICA
                                                                         10                  Plaintiff(s),                            No. 3:18-CR-00483 SI-2
United States District Court




                                                                         11          v.                                               ORDER FOR RELEASE FROM
                                                                                                                                      FEDERAL CUSTODY
                               For the Northern District of California




                                                                         12
                                                                              JOSE SOTOMAYOR,
                                                                         13
                                                                                          Defendant(s).
                                                                         14   ___________________________________/
                                                                         15
                                                                                     The defendant(s) having appeared before the undersigned Magistrate on 11/15/2018, IT IS
                                                                         16
                                                                              HEREBY ORDERED that the U.S. Marshal and/or representatives, release from federal custody the
                                                                         17
                                                                              above-named Defendant, Jose Sotomayor. Defendant is to be released forthwith. Defendant shall
                                                                         18
                                                                              abide by all of his previously set conditions of release and appearance.
                                                                         19
                                                                              Dated: 11/16/2018
                                                                         20                                                           _______________________________
                                                                                                                                      Thomas S. Hixson
                                                                         21                                                           United States Magistrate Judge
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
